               Case 2:20-cr-00128-RSM Document 50 Filed 01/27/21 Page 1 of 3




 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                              NO.    CR20-128 RSM
11
                                        Plaintiff,
12                                                            ORDER
       v.
13
       (1) WILMER AVILA-GAMEZ, and
14     (2) ANGELICA ANDRADE-ARENAL,
15
                                        Defendants.
16
17           The Court issues this Order after considering the stipulated motion of the parties
18 regarding a proposed pre-trial scheduling order. Trial in this matter is currently scheduled for
19 April 26, 2021.
20           NOW, THEREFORE, IT IS HEREBY ORDERED that the following scheduling
21 deadlines be applied to this case:
22        Pre-trial Motions and Motions in Limine: The pretrial motions and motions in
23 limine deadline is March 15, 2021 (six weeks before trial).
24        Designation of Calls for Trial. The government shall identify intercepted calls and
25 other communications it plans to use at trial, and provide at least rough transcripts of these
26 calls, by March 29, 2021 (four weeks before trial).
27
28

      Order - 1
      U.S. v. Avila-Gamez et al., CR20-128 RSM
              Case 2:20-cr-00128-RSM Document 50 Filed 01/27/21 Page 2 of 3




 1          Federal Rule of Evidence 404(b): The deadline for designation of Rule 404(b)
 2 evidence is March 29, 2021 (four weeks before trial).
 3          Expert Opinions: The deadline for providing notice of any experts is March 29, 2021
 4 (four weeks before trial). However, the Court recognize the DEA laboratory has a
 5 significant backlog in both analyzing drug evidence and fingerprint evidence. If these reports
 6 have not yet been generated, the government shall so indicate to the Court and defense by
 7 March 29, 2021 (four weeks before trial) and provide information as to when such reports
 8 will reasonably be available.
 9          Henthorn Information: The deadline for the government to provide impeachment
10 information contained in law enforcement personnel files is April 12, 2021 (two weeks
11 before trial).
12          Confidential Informants: If the government decides it will call confidential
13 informants to testify at trial, the government shall provide impeachment information as to
14 any such informant by April 12, 2021 (two weeks before trial).
15          Proposed Jury Instructions, Proposed Voir Dire, Trial Memoranda, Witness
16 Lists, and Evidence Lists: The deadline for the parties to file Proposed Jury Instructions,
17 Proposed Voir Dire, Trial Memoranda, Witness Lists, and Evidence Lists is April 19, 2021
18 (one week before trial).
19          IT IS FURTHER ORDERED that if the Court is ordered closed for the month of
20 April 2021 due to the COVID-19 pandemic, the above deadlines should be suspended and
21 the parties are directed to submit a new scheduling order to the Court.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     Order - 2
     U.S. v. Avila-Gamez et al., CR20-128 RSM
              Case 2:20-cr-00128-RSM Document 50 Filed 01/27/21 Page 3 of 3




 1          IT IS FURTHER ORDERED that if it appears likely the Court will be closed in the
 2 month of April 2021 due to the COVID-19 pandemic, the parties may jointly or separately
 3 move the Court to amend any or all of the above deadlines.
 4
 5          DATED this 27th of January, 2020.
 6
 7
 8
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 9
10
   Presented by:
11
   BRIAN T. MORAN
12 United States Attorney
13
   /s/ Stephen Hobbs
14 STEPHEN HOBBS
   BENJAMIN DIGGS
15
   Assistant United States Attorneys
16
17
18 Reviewed and approved:
19
   /s/ Zachary Jarvis
20 ZACHARY JARVIS
   Counsel for Wilmer Avila-Gamez
21
22 /s/ Stephan Illa
   STEPHAN ILLA
23
   Counsel for Angelica Andrade-Arenal
24
25
26
27
28

     Order - 3
     U.S. v. Avila-Gamez et al., CR20-128 RSM
